Case: 16-11080   Date Filed: 01/30/2017    Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11080
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:15-cr-00054-MMH-PDB-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


MICHAEL LEON WILLIAMS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 30, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-11080     Date Filed: 01/30/2017   Page: 2 of 2


      Charles Truncale, appointed counsel for Michael Leon Williams, moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Williams’s conviction and sentence are AFFIRMED.




                                         2